DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 09/11/2020 has been entered.
 
Status of the Claims    
Claims 21-23 and 25-30 are pending (claim set as filed on 09/11/2020).

Terminal Disclaimer
The terminal disclaimer filed on 06/13/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 8,668,899 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Priority
	This application is a CON of application no. 15/443,009 (now abandoned), which is a CON of application no. 14/200,691 (now abandoned) which is a CON of application no. 

Withdrawal of Rejections
The response and amendments filed on 09/11/2020 are acknowledged. The previously applied minor objections and/or rejections, not explicitly restated herein, have been withdrawn necessitated by formal corrections or amendments. For the purposes of clarity of the record, the reasons for the Examiner’s withdrawal, and/or maintaining, of the main claim rejections are detailed below in the Examiner’s response to arguments section. 
The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

New Grounds of Rejection
Claim Rejections - 35 USC §112, Indefinite
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 25 and 28 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 25 recites, in part, “The method of claim 24” and therefore, is rejected as being indefinite because it cannot depend on a cancelled claim. Appropriate correction is required.
Claim 28 recites, in part, “ratio of chitosan:plasticizer” and therefore, it does not have antecedent basis for plasticizer due to the base claim’s amendment/deletion of “optionally”. 
Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-22, 25-27, and 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Falus (US 2010/0256671 A1) in view of Paul (Chitosan and Alginate Wound Dressings: A Short Review, 2004) and Hjerten (US Patent no. 4,645,757) – all references previously cited.
Falus’ general disclosure relates to an adhesive sealant composition and hemostatic agent which may be used to bond or seal tissue in vivo without compression and thus, the hemostat foam agent is designed for non-compressible hemorrhage throughout a body cavity reaching the lacerated tissue to seal tissue and promote the coagulation cascade (see abstract ¶ [0001], [0008]). 
Regarding claims 21-22 pertaining to the foaming agent, Falus teaches the composition comprises foaming enhancers such as sodium lauryl sulfate, sodium lauroyl sarcosinate, taurate salts and betaine surfactants; and the addition of thrombin, calcium independent transglutaminase enzymes such as Activa, Ca, Mg and Zn ions, and fibrin sealant components such as fibrinogen, thrombin, fibrobronectin and Factor XIII (see ¶ [0071]). 
Regarding claim 29 pertaining to additional clotting agents, Falus teaches fibrin sealants have been extensively studied wherein the main components of the sealant are fibrinogen, plasmatic proteins, and factor XIII. Mixing fibrinogen and thrombin stimulates the coagulation cascade to form fibrin clots (see ¶ [0006],[0071], [0178]).
However, Falus does not teach: a hydrophobically-modified chitosan and limitations thereof as presented in claims 21 and 25-27.
Paul discloses that there is extensive literature on both alginate and chitosan in wound treatment. Paul teaches chitosan is a natural biopolymer that is derived from chitin, a major component of crustacean outer skeleton and this material is known in the wound management field for its hemostatic properties. Further, it also possesses other biological activities and affect macrophage function that helps in faster wound healing. It also has an aptitude to stimulate cell proliferation and histo-architectural tissue organization. The biological properties including bacteriostatic and fungi-static properties are particularly useful for wound treatment (see pages 20-21). 
Hjerten discloses that pathogenic strain’s adhesion capability is dependent upon the degree of hydrophobicity (see col. 1, lines 20-31, & col. 3, lines 62-68). Hjerten teaches the polymer is based on one or more polymeric or polymerized carbohydrates or sugar alcohols or derivatives thereof. Examples hereof include polysaccharides, such as dextran, agarose, cellulose, starch, xantan or derivatives thereof. Soluble products can be based, for example, on dextran or starch, while the insoluble products can be based, for example on cellulose. In the case of insoluble products, a particular advantage is afforded when the polymer has the form of a water-insoluble and water-swellable three-dimensional network held together by covalent bonds (see col.1 lines 52-63). Hjerten further teaches a hydrophobic moiety may be covalently bonded to a polymer, namely via an available functional group thereof to form a modified polymer and the number of attached hydrophobic moieties is further taught to be a result effective variable that affect the hydrophobicity (see col. 3-4). Hjerten teaches the hydrophobic groups selected may, to advantage, be hydrocarbon chains which may be straight, branched or ring-closed, saturated or unsaturated and which preferably contain at least 3 carbon atoms, e.g. at least 6 
At the time the invention was made, it would have been obvious to one ordinary skill in the art to employ or add a hydrophobically-modified chitosan such as taught by the combined teachings of Paul-Hjerten for the composition of Falus for the treatment of a cavity wound being a non-compressible hemorrhage. The ordinary artisan would have been motivated to do so is because Paul first suggests chitosan can be used in wound treatment because it helps in faster wound healing. Moreover, the reference of Hjerten discloses that polysaccharides polymers can be hydrophobically modified as the hydrophobicity will affect bacterial adhesion to cell tissues. In other words, at least an additive therapeutic effect would have been reasonably envisage to promote faster wound healing and prevention of infection with the addition of a hydrophobically modified chitosan (MPEP 2144.06 (I)). The ordinary artisan would have had a reasonable expectation of success is because the cited references are directed to composition components for the treatment of wounds. 
Furthermore, regarding claims 26-27 pertaining to the concentrations, the MPEP at 2144.05 states that “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed. Absent any teaching of criticality by the Applicant concerning the concentration, it would be prima facie obvious that one of ordinary . 

Claims 23, 28, and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Falus in view of Paul and Hjerten as applied to claims 21-22, 25-27, and 29 above, and in further view of Friedman (US 2006/0269485 - cited in the IDS filed on 08/06/2018),
	The combined teachings of Falus, Paul, and Hjerten, herein referred to as modified-Falus, is discussed above as it pertains to treating a non-compressible hemorrhage in a cavity comprising applying a hm-chitosan.
	However, modified-Falus does not teach: the composition comprising plasticizers (claims 23 and 28); or the composition comprises anti-bacterial compounds (claim 30).
Friedman’s general disclosure relates to a foam-able composition that is suitable for administration to an inflicted area, in need of treatment, including, but not limited to the skin, a body surface, a body cavity, a mucosal surface, the nose, the mouth, the eye, the ear canal, the respiratory system, the vagina and the rectum (‘target site’) (see abstract & ¶ [0167], [0024]-[0030], [0189]-[0190]). Friedman teaches a therapeutic kit to provide safe and effective dosage of an antibiotic agent, including an aerosol packaging assembly including: a) a container accommodating a pressurized product; and b) an outlet capable of releasing the pressurized product as a foam; wherein the pressurized product comprises a foam-able composition including: i) an antibiotic agent; ii) at least one organic carrier selected at a concentration of about 2-50% by weight; iii) a surface-active agent; iv) about 0.01-5% by weight of at least one polymeric additive selected from the group consisting of a bioadhesive agent, a gelling agent, a chitosan; acidic polymers obtainable from natural sources, such as alginic acid (see ¶ [0124]-[0128]). 
Regarding claim 22 pertaining to the foaming agent, Friedman also teaches surface-active agent (surfactants) are well known to those skilled in the therapeutic and cosmetic formulation art and non-limiting examples include sodium lauryl sulfate (see ¶ [0134]-[0143]).
Regarding claims 23 and 28 pertaining to the plasticizing agent, Friedman teaches a plasticizer or a cross-linking agent may be used to modify the polymer’s characteristics (see ¶ [0129]). Friedman further teaches the foam-able therapeutic compositions comprising PEG-40 stearate (see Examples 1-7, ¶ [0192], [0080]). Friedman teaches a polar solvent including glycerol (glycerin), polyethylene glycol (PEG); the polymeric agent serves to stabilize the foam composition and to control drug residence in the target organ (see ¶ [0116]-[0118], [0129]). 
Regarding claim 30 pertaining to the antibacterial compounds, Friedman teaches that the pharmaceutical contents of product or composition contains an antibiotic and teaches genera of antibiotic and the individual agents may include: ampicillin, penicillin, bacitracin, mupirocin, neomycin, silver, and norfloxacin (see ¶ [0050]-[0071]).  
obvious to one of ordinary skill in the art to employ or add plasticizers and anti-bacterial compounds such as taught by Friedman for the composition and method of modified-Falus. The ordinary artisan would have been motivated to do so is because Friedman suggests that a plasticizer or a cross-linking agent may be used to modify the polymer’s characteristics and serves to stabilize the foam composition and to control drug residence in the target organ. Furthermore, the addition of the antibacterial compounds such as taught by Friedman would be employed to prevent or treat systemic bacteremia infections. The ordinary artisan would have had a reasonable expectation of success as both modified-Falus and Friedman are directed to a foam hemostatic agent for the treatment of a body cavity wound.

Examiner’s Response to Arguments
Applicant’s amendments and arguments filed on 09/11/2020 have been fully considered but they are not persuasive and deemed insufficient to overcome the prior arts of record. 
Examiner’s note: the claim rejections as set forth above have been modified to address the amended limitations. The disclosure of Falus remains applicable as a primary reference for teaching a cavity non-compressible hemorrhage wound. 
In response to Applicant’s argument that “none of the references teach a hydrophobically-modified chitosan comprising hydrophobic substituents having from 8 to 24 carbon atoms, and certainly none of the references (even taken in combination) suggest applying the hydrophobically-modified polymer as claimed to a non-compressible hemorrhage”, this argument is not persuasive because primary reference of Falus teaches treating a cavity non-compressible hemorrhage wound. The motivation to add or use a hm-chitosan is taught by the combination of Paul and Hjerten wherein Paul first suggests chitosan can be used in wound 
In response to Applicant’s argument that “as shown in Figure 5 of the Application, the hemostatic effect of the hm-chitosan as claimed is far superior to simple chitosan”, this argument is not persuasive because the MPEP at 716.02(d) states that “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range of “hydrophobic substituents having from 8 to 24 carbon atoms”. 
In response to Applicant’s argument that “This potent hemostatic action is not taught or at all suggested by the combination of Friedman, Hierten, and Paul (which is likely why previous claim 24 was not rejected)”, for discussion purposes, the Examiner notes that previously presented claim 24 was already addressed by the combination of Friedman, Hierten, and Paul in the statement heading of rejection on the bottom page 7 of the last office action. However, this point is moot in light of the modified grounds of rejection as set forth herein this office action. In particular, the modified teachings of Paul and Hjerten addresses the hm-chitosan limitations. 
Accordingly, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art following the suggested guidance of the cited prior arts of record.
Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653